DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed April 29, 2021.
	Claims 1-21 are pending.  Claims 1, 5-6, 10, 14 and 18 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on May 31, 2021.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on April 29, 2021.  This IDS has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a phrase that can be implied (i.e. “The present disclosure”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chih et al. (U.S. 2021/0248048; hereinafter “Chih”).
	Regarding independent claim 1, Chih discloses a method for writing (Fig. 3: S302) into a one-time programmable memory (see Abstract) of an integrated circuit (see page 1, par. 0016), the method comprising:
	attempting, by a memory control circuit (Fig. 1: 14) of the integrated circuit, to write data (Fig. 3: S302, see also page 2, par. 0021) in at least one first register (Fig. 1: 122) of the one-time programmable memory (see Abstract);
	verifying, by the memory control circuit (Fig. 1: 14), whether the data has been correctly written in the at least one first register (Fig. 3: S304); and
	in response to the data not being correctly written in the at least one first register (“the data cell is verified as failed,” see Fig. 3: S306), attempting, by the memory control circuit (Fig. 1: 14), to write the data (Fig. 3: S306) in at least one second register (Fig. 1: 126) of the one-time programmable memory (see Abstract).
	Regarding claim 2, Chih discloses after attempting to write the data in the at least one second register, verifying, by the memory control circuit, whether the data has been correctly written in the at least one second register (“redundant cells 126 is read in replacement of the data stored in the data cell 122,” see page 2, par. 0029).
	Regarding independent claim 5, Chih discloses a method for reading (Fig. 3: S304) a one-time programmable memory (see Abstract) of an integrated circuit, the method comprising:
	verifying, by a memory control circuit (Fig. 1: 14), whether data has been correctly written in at least one first register (Fig. 3: S304); and
	in response to the data not being correctly written in the at least one first register (“the data cell is verified as failed,” see Fig. 3: S306), reading, by the memory control circuit (Fig. 1: 14), data from at least one second register (“redundant cells 126 is read in replacement of the data stored in the data cell 122,” see page 2, par. 0029) of the one-time programmable memory.
	Regarding independent claim 6, Chih discloses an integrated circuit (Fig. 1) comprising:
	a one-time programmable memory (see Abstract); and
	a memory control circuit (Fig. 1: 14) coupled to the memory and configured to:
	attempt to write data (Fig. 3: S302, see also page 2, par. 0021) in at least one first register (Fig. 1: 122) of the one-time programmable memory (see Abstract);
	verify whether the data has been correctly written in the at least one first register (Fig. 3: S304); and
	in case the data has not been correctly written in the at least one first register (“the data cell is verified as failed,” see Fig. 3: S306), attempt to write the data (Fig. 3: S306) in at least one second register (Fig. 1: 126) of the one-time programmable memory (see Abstract).
	Regarding claim 7, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
	Regarding claim 8, Chih discloses wherein the first group of write-protected memory cells and the second group of write-enabled memory cells are part of a single memory array (Fig. 1: 12).
	Regarding claim 9, Chih discloses a communication interface configured to communicate with a programming system (see page 1, par. 0016).
	Regarding independent claim 10, Chih discloses an integrated circuit customization system (see page 1, par. 0016), comprising:
	the integrated circuit of claim 6 (Fig. 1); and
	a programming system (see page 1, par. 0016) configured to customized the integrated circuit (Fig. 1).
	Regarding claim 11, Chih discloses a power supply configured to supply power to the integrated circuit (power supply (not shown in Figures) to provide voltage to the memory, see page 2, par. 0021);
	a control system (Fig. 1: 14); and
	a communications interface configured to communicate with the integrated circuit (see page 1, par. 0016).
	Regarding claim 12, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
	Regarding claim 13, Chih discloses wherein the integrated circuit further comprises a second communications interface configured to communicate with the programming system (see page 1, par. 0016).
	Regarding independent claim 14, Chih discloses an integrated circuit (Fig. 1) comprising:
	a one-time programmable memory (see Abstract); and
	a memory control circuit (Fig. 1: 14) coupled to the memory and configured to:
	verify whether data has been correctly written in at least one first register (Fig. 3: S304); and
	in case the data has not been correctly written in the at least one first register (“the data cell is verified as failed,” see Fig. 3: S306), read data from at least one second register (“redundant cells 126 is read in replacement of the data stored in the data cell 122,” see page 2, par. 0029) of the one-time programmable memory.
Regarding claim 15, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
Regarding claim 16, Chih discloses wherein the first group of write-protected memory cells and the second group of write-enabled memory cells are part of a single memory array (Fig. 1: 12).
Regarding claim 17, Chih discloses a communications interface configured to communicate with a programming system (see page 1, par. 0016).
Regarding independent claim 18, Chih discloses an integrated circuit customization system (see page 1, par. 0016), comprising:
	the integrated circuit of claim 14 (Fig. 1); and
	a programming system (see page 1, par. 0016) configured to customized the integrated circuit (Fig. 1).
	Regarding claim 19, Chih discloses a power supply configured to supply power to the integrated circuit (power supply (not shown in Figures) to provide voltage to the memory, see page 2, par. 0021);
	a control system (Fig. 1: 14); and
	a communications interface configured to communicate with the integrated circuit (see page 1, par. 0016).
	Regarding claim 20, Chih discloses wherein the one-time programmable memory (see Abstract) comprises:
	a first group of write-protected memory cells (Fig. 1: 124); and
	a second group of write-enabled memory cells (Fig. 1: 122 and 126), comprising the at least one first register (Fig. 1: 122) and the at least one second register (Fig. 1: 126).
Regarding claim 21, Chih discloses wherein the integrated circuit further comprises a second communications interface configured to communicate with the programming system (see page 1, par. 0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chih et al. (U.S. 2021/0248048; hereinafter “Chih”) in view of Hall et al. (U.S. 2018/0025982; hereinafter “Hall”).
	Regarding claim 4, Chih discloses the limitations with respect to claim 1.
	Chih is silent with respect to measuring, for at least some memory cells of the at least one first register, an electrical value, and comparing each measured electrical value with at least one threshold.  However, it is known for one-time programmable memory in order to determine the state to measure an electrical value and compare it with a threshold, and it is obvious as follow:
	Hall teaches verifying whether the data has been correctly written comprises measuring, for at least some memory cells of the at least one first register, an electrical value, and comparing each measured electrical value with at least one threshold (see page 1, par. 0004).
Since Hall and Chih are from the same field of endeavor, the teachings described by Hall would have been recognized in the pertinent art of Chih.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hall with the teachings of Chih for the purpose of determine the state of programmed memory, see page 1, par. 0004.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 3, there is no teaching or suggestion in the prior art of record to provide the recited data comprises a verification code, the method further comprises calculating the verification code by the memory control circuit prior to attempting to write the data in the at least one first register, and the verifying whether the data has been correctly written in the at least one first register comprises verifying, by the memory control circuit, a value of the verification code written in the at least one first register.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825